DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-21 filed on May 11, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020, October 19, 2020, February 23, 2021, July 01, 2021 and September 09, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Objections
Claims 5, 12 and 19 are objected to because of the following informalities:  Claims 5, 12 and  recite "n = 0, 1, 2,..., 24" .  should read "n = 0, 1, 2, ... , 23". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "have a degree of correlation with each other" in claims 1, 8 and 15 is a relative term which renders the claim indefinite.  The term "a degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1, 8 and 15 recite "a target sequence...is a member of a target sequence set,...a sequence of an individual sequence group".  It is not clear what these sequences are related. Claims 2-7, 9-14 and 16-21 are similarly rejected based upon claim dependency to claims 1, 8 and 15.
Claims 6, 13 and 20 recite "Nzc RS<MscRS", however, "MscRS" is not positively defined in the claim. Since r u,v(n) and Xq(m) depend on Nzc RS, Nzc RS depends on MscRS, the sequence will be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by CATT et al. (3GPP TSG RAN WG1 Meeting NR#3 R1-1715817, published in September 2017, hereinafter "CATT").
Regarding claim 1, CATT discloses a method for wireless communication, comprising:
transmitting information to a wireless communication node based on a target sequence (CATT, pg. 1 uplink transmission base sequence based on cross-correlation between different sequence groups), wherein the target sequence is a member of a target sequence set (CATT, pg. 2 table 1 discloses the same length set of CGS sequences should be considered for the NR base sequences), wherein each target sequence of the target sequence set corresponds to a sequence of an individual sequence group (CATT, pg. 2 table 1 discloses the set of CGS sequences should be considered for the NR base sequences, the sequence group refer to same length set), and wherein the target sequence and the sequence of the individual sequence group have a degree of correlation with each other (CATT, pg. 2 Fig. 1 shows the correlation does not exceed 1).
Regarding claim 2, CATT discloses wherein each target sequence of the target sequence set is a lengh-12 sequence (CATT, pg. 2 table 1 discloses CGS with a length equals to 12).
јɸ(n)/4,n = 0,1,2, ... ,11 (CATT, pg. 2 table 1 discloses formula e јɸ(n)/4,n = 0,1,2, ... ,11).
Regarding claim 4, CATT discloses wherein the sequence of the individual sequence group is a length-X sequence, wherein X = 12N and N is an integer larger than 0 (CATT, pg. 1 the sequence length can be 12, 24 and 48, i.e. N = 1 or 2 or 3).	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	
Claims 5-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT et al. (3GPP TSG RAN WG1 Meeting NR#3 R1-1715817, published in September 2017, hereinafter "CATT") in view of Suzuki et al. (US 2014/0247799 A1, hereinafter " Suzuki ").
Regarding claims 5, 12 and 19, CATT discloses the sequence length can be 24, but does not explicitly disclose e јpɸ(n)/4,n = 0,1,2, ... ,24.
Suzuki from the same field of endeavor discloses e јpɸ(n)/4,n = 0,1,2, ... ,24  (Suzuki, [0125] math. 7 length of 12 and the table in FIG. 8 for a sequence having the length of 24).

Regarding claims 6, 13 and 20, CATT does not explicitly discloses wherein the length-X sequence is a lengh-36 sequence that corresponds to a mathematical form of:

    PNG
    media_image1.png
    203
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    704
    media_image2.png
    Greyscale

Suzuki from the same field of endeavor discloses wherein the length-X sequence is a lengh-36 sequence that corresponds to a mathematical form (Suzuki, [0122-124] If the length of a DMRS sequence is equal to or more than 36, the base sequence defined as 
    PNG
    media_image3.png
    56
    331
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    90
    542
    media_image4.png
    Greyscale
 
    PNG
    media_image3.png
    56
    331
    media_image3.png
    Greyscale
 Xq represents the q-th root Zadoff-Chu sequence and defined by expression (4). NRSZC is the length of the Zadoff-Chu sequence. The length NRSZC of the Zadoff-Chu sequence is the maximum prime number that is smaller than MRSZC).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified ZC sequence disclosed by CATT and ZC sequence disclosed by Suzuki with a motivation to make this modification in order to avoid base sequences for DMRSs being consecutively the same in the mobile station and reduce interference (Suzuki, [0066]).
Regarding claims 8 and 15, CATT disclose similar steps as recited by the method of claim 1, but does not explicitly disclose an apparatus for wireless communication, comprising a memory and a processor, wherein the processor is configured to read code from the memory and a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method.
Suzuki from the same field of endeavor discloses an apparatus for wireless communication, comprising a memory and a processor, wherein the processor is configured to read code from the memory and a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method (Suzuki, [0176] A program runs on the mobile station apparatus 1 of the present invention may be a program that controls a CPU (Central Processing Unit) or the like (a program causing a computer to function) so as to implement the function of the foregoing embodiment of the present invention. Information handled by the apparatuses is temporarily stored in a RAM (Random Access Memory) when being processed, is thereafter stored in various RO Ms, such as a Flash ROM (Read Only Memory), or in an HDD (Hard Disk Drive), is read by the CPU as necessary).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified ZC sequence disclosed by CATT and ZC sequence disclosed by Suzuki with a motivation to make this modification in order to make a mobile station apparatus efficiently generate a base sequence (Suzuki, abstract).
Regarding claims 9 and 16, CATT discloses wherein each target sequence of the target sequence set is a lengh-12 sequence (CATT, pg. 2 table 1 discloses CGS with a length equals to 12).
Regarding claims 10 and 17, CATT discloses wherein each lengh-12 sequence corresponds to a mathematical form of: e јɸ(n)/4,n = 0,1,2, ... ,11 (CATT, pg. 2 table 1 discloses formula e јɸ(n)/4,n = 0,1,2, ... ,11).
Regarding claims 11 and 18, CATT discloses wherein the sequence of the individual sequence group is a length-X sequence, wherein X = 12N and N is an integer larger than 0 (CATT, pg. 1 the sequence length can be 12, 24 and 48, i.e. N = 1 or 2 or 3).
Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT et al. (3GPP TSG RAN WG1 Meeting NR#3 R1-1715817, published September 2017, hereinafter "CATT") in view of Huawei et al. (3GPP TSG RAN WG1 Meeting #90 R1-1712192, published in August 2017, hereinafter "Huawei").

    PNG
    media_image5.png
    363
    623
    media_image5.png
    Greyscale

Huawei from the same field of endeavor discloses wherein a group index is denoted as u, and wherein the length-12 target sequence corresponds to at least one of: ɸ(n) = [3 -1 -3 3 -3 -1 3 3 3 -3 -1 -3] with u = 23  (Huawei, pg. 6-7 table 1 new CGS with length-12). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified ZC sequence disclosed by CATT and ZC sequence disclosed by Huawei with a motivation to make this modification in order to improve coverage and reduce the complexity of channel estimation (Huawei, 2.2).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.